Citation Nr: 0116840	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for a nervous disorder, 
including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to February 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

The Board notes that the veteran first filed an application 
for compensation benefits in September 1991, but was 
administratively denied because he had an undesirable 
discharge on record at that time.  In February 2000, the 
veteran's discharge was upgraded to an honorable discharge.  
Therefore, because the original application was 
administratively denied based on character of discharge and a 
rating decision was not issued with appellate rights, the 
issues before the Board are not considered requests to reopen 
previously denied claims.


REMAND

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 § 7, 
subpart (a), 114 Stat. 2096, __ (2000).  See also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The evidence of record shows that the veteran complained of a 
leg problem in May 1962, and noted on his separation 
examination in February 1964 that he continued to have a 
stiff right leg as a result of an injury in basic training.  
The veteran also submitted a sick slip dated in January 1964 
showing that he required physical therapy for lower back 
pain, in the line of duty.

Service medical records also show that the veteran complained 
of nervousness in September 1962, which was relieved with the 
use of medication.  He returned following the completion of 
the medication, however, with complaints of continued 
nervousness.  The veteran noted on his separation examination 
performed in February 1964 that he had seen a doctor and a 
psychologist for his "present nervous condition."

The record does not contain any information regarding current 
disability.  There is no evidence of the RO having attempted 
to obtain treatment records regarding any treatment for a 
back disorder and/or psychiatric disorder.  The veteran has 
not been afforded VA examination.  Consequently, because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, the Board finds that a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the law.

This matter is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names and addresses of all 
health care professionals who treated him 
for a back disorder and a psychiatric 
disorder since the time of his discharge 
from service.  After obtaining all 
necessary authorizations, the RO should 
obtain all treatment records and 
associate same with the veteran's claims 
folder.

2.  The RO is requested to review the 
entire file and undertake any development 
it may deem necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

3.  Following completion of the above 
requested development, the veteran should 
be afforded a VA examination to determine 
if a current back disability exists and, 
if so, if said disability is more likely 
than not a continuation of the veteran's 
inservice complaints of leg trouble and 
back injury.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  Following completion of the above 
requested development in items 1 and 2, 
the veteran should be afforded a VA 
examination to determine if a current 
psychiatric disability exists and, if so, 
if said disability is more likely than 
not a continuation of the veteran's 
inservice complaints of nervousness.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


